DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 10/18/2021.
Applicant’s arguments, see page 6, filed 10/18/2021, with respect to claims 1 and 18 have been fully considered and are persuasive.  The rejection of claims 1-11, 13-17, and 19-21 has been withdrawn. 
The Amendments to Claim 1, filed 10/18/2021, are acknowledged and accepted.
The Cancellation of Claims 12 and 18, filed 10/18/2021, are acknowledged and accepted.

	
Reasons for Allowance

Allowable Subject Matter
Claims 1-11, 13-17, and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitation, a system for communication systems requiring interconnects having all the claimed features of applicant's instant invention, specifically including: wherein the optical engine is configured to exchange data with the first integrated circuit at a first symbol rate, and an electrical connection between the optical engine exhibits a loss of less than 10 dB at a Nyquist frequency corresponding to the first symbol rate, as set forth in the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.